Citation Nr: 0030095	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  95-33 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 70 percent 
disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from June 1968 to September 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1994 RO rating decision that denied an increase 
in a 30 percent rating for service-connected PTSD.  A July 
1999 RO rating decision increased the PTSD evaluation to 70 
percent.  The veteran continues to appeal for a higher 
rating.


FINDINGS OF FACT

The veteran's PTSD produces no more than severe industrial 
and social impairment; and his PTSD produces no more than 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to various symptoms.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999), 38 C.F.R. §  
4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from August 
1968 to September 1971.  This included service in Vietnam in 
the infantry during which the veteran engaged in combat.

Records submitted by the veteran show he was arrested in 
February 1992 after an episode involving wandering about his 
neighborhood, carrying a gun, breaking windows, etc.  He was 
convicted of loitering and prowling at night.  The records 
note he had been employed for about 16 years as a lawyer for 
the state government.  The incident led to disciplinary 
proceedings with the state bar in which he was given an 
admonishment.  He thereafter continued to work as a lawyer 
for the state.

Medical records show that shortly after the above arrest 
incident (and thereafter, while criminal and lawyer 
disciplinary actions were pending), the veteran received VA 
psychiatric treatment.  The diagnosis in March 1992 was 
adjustment disorder with mixed emotional features.  The 
veteran continued to receive outpatient treatment thereafter.

In May 1992, the veteran filed a claim for service connection 
for PTSD.

A June 1992 VA compensation examination led to a diagnosis of 
PTSD.

In September 1992, the RO granted service connection and a 30 
percent rating for PTSD.

VA outpatient records from 1992 to 1994 show the veteran 
received periodic psychiatric treatment, and diagnoses 
included PTSD, adjustment disorder with mixed emotional 
features, and situational problems.  The veteran also 
submitted evidence that he had earlier received counseling.  
In 1993 he remarried.  He continued to work as a lawyer for 
the state government.

In March 1994, the veteran filed his current claim for an 
increased rating for PTSD.

Records show continuing periodic VA outpatient psychiatric 
treatment in 1995.  

At a July 1995 VA psychiatric examination, the veteran 
reported that had been married for two years to his second 
wife and had children by prior relationships.  He had been 
employed since 1977 as an attorney for the state, and 
continued to work full-time at that job.  He said that he 
also maintained a private practice until two year ago, but he 
stopped that due to the pressure.  The veteran reported some 
of the circumstances that led to his 1992 arrest and said 
that, as a result thereof, he was disciplined by the bar 
association and had to take a pay cut, although he had since 
been able to get his wages back to the prior level.  He 
complained of symptoms such as nightmares, poor memory, rage, 
hypervigilance, and exaggerated startle response.  On 
examination, the veteran was alert, oriented, pleasant, and 
cooperative.  He did not have suicidal thought but did desire 
to hurt anyone who "messed with him."  He denied 
hallucinations but admitted to suspicion.  Memory and 
reasoning ability were intact, judgment and insight were 
adequate, and mood and affect were sad and mildly depressed.  
The assessment was PTSD.  The Global Assessment of 
Functioning (GAF) score was 65.

In an October 1995 letter, the veteran asserted that his PTSD 
was worse, and he said his wife agreed with this.  He 
described various symptoms.  He said that in the past 2 years 
he had been demoted at work and it was important that he work 
for 21/2 more years so he could retire.

VA outpatient records from 1995 and 1996 show the veteran 
received periodic psychiatric treatment.  In July 1996 he was 
admitted to a VA hospital for a PTSD treatment program.  

At a September 1996 VA psychiatric examination, while the 
veteran was hospitalized for the VA PTSD treatment program, 
he said he had noticed only modest improvement with the 
program but felt it was worthwhile.  He reported continued 
employment with the state, and said he was currently on sick 
leave.  He said that since July 1996 he had been separated 
from his second wife.  He attributed his separation to his 
outbursts of anger and said his wife had obtained a 
protective order from the court.  (A copy of that July 1996 
protective order is of record.)  He related that he continued 
to have nightmares and intrusive thoughts, to be 
hypervigilant, to be easily startled, and to be irritable.  
He also complained of anhedonia, decreased energy, decreased 
concentration, and anxiety.  He said he sometimes had only 
two or three hours of sleep and occasionally tried to "self-
medicate" with alcohol.  However, he had attended Alcoholics 
Anonymous, on an intermittent basis, and had not had alcohol 
since July.  The veteran said he tried to avoid situations, 
conversations, and people that might remind him of Vietnam.  
On examination, the veteran was alert and oriented, casually 
dressed, and exhibited excellent personal hygiene.  Speech 
was of normal rate and rhythm, logical, and goal directed.  
He admitted some suicidal ideation in the past, but not 
currently, and denied homicidal ideation.  There was no 
evidence of delusions, though he admitted to suspicion as to 
the motives of others, and he denied hallucinations.  He 
described his mood as anxious.  His affect was generally 
cooperative but he became irritable as the interview 
progressed.  He appeared to be of above-average intelligence, 
memory was intact, and judgment and insight appeared to be 
adequate.  The diagnoses were PTSD and history of alcohol 
abuse, and the GAF score was 50.

A VA hospital summary shows that the hospitalization for the 
PTSD treatment program, which started in July 1996, ended in 
October 1996.  It was reported that the veteran's primary 
symptoms were moderate anxiety, mild depression,  and 
irritation/anger.  In the hospital he worked with biofeedback 
and other anger management techniques.  The plan on discharge 
was for continued outpatient therapy.  The diagnosis was 
PTSD.  The current GAF score was 50, and the GAF score in the 
past year was 45.  [The RO subsequently granted a temporary 
total hospitalization rating under 38 C.F.R. § 4.29 based on 
this hospitalization for PTSD.]

VA outpatient treatment records dated from 1996 to 1997 
reflect ongoing counseling for PTSD.  Initially the veteran 
did well after hospitalization, but he began to use alcohol 
again, his counselor expressed concern about this.

A June 1997 VA psychiatric examination noted that the veteran 
continued to work as an attorney for the state.  He reported 
his PTSD symptoms interfered with his work.  He said that for 
the past several years he had only been able to work "part-
time," but he described this as "three days per week, 
approximately 24 hours per day."  He said he felt he should 
have had a more satisfying career.  He complained of marital 
problems and said that he was withdrawn, had difficulty 
forming relationships, and only spoke to other veterans.  He 
reported nightmares and intrusive thoughts, irritability, 
difficulty concentrating, depression, anxiety, and 
hypervigilance.  On examination, he was alert and oriented, 
and the rate, rhythm, and volume of his speech was normal.  
He described his mood as depressed and irritable, but there 
was good range of affect without evidence of lability.  He 
denied suicidal and homicidal ideation.  There was no 
evidence of disturbed memory or concentration, and judgment 
appeared to be fair.  The impression was chronic mild PTSD, 
and history of alcohol abuse in full remission.  The GAF 
score was 50 to 60.

Subsequent VA outpatient records show periodic psychiatric 
treatment.  From July to October 1997, the veteran was 
admitted to a VA domiciliary for a PTSD treatment program.  
[The RO subsequently granted a temporary total 
hospitalization rating under 38 C.F.R. § 4.29 based on this 
admission for PTSD.]

Later VA outpatient records from 1997 and 1998 show periodic 
treatment for PTSD, and it was noted the veteran had returned 
to his job with the state.  Medical records from 1998 also 
show the veteran was diagnosed as having prostate cancer, for 
which he had surgery (service connection has since been 
granted for such condition).

An October 1998 letter to the RO, signed by a VA readjustment 
counseling therapist and the chief of the psychiatry service, 
refers to the veteran as "my client;" the letter appears to 
have been authored by the counseling therapist.  The author 
reported that the veteran "graduated" from the PTSD 
Residential Rehabilitation Program and was "currently a 
member of my alumni group."  The author said the veteran had 
not worked as a lawyer for more than five years and had had 
several arrests and incarcerations.  The author said that it 
was "my impression" that the veteran's industrial and 
social capacity were considerably impaired by PTSD symptoms.  
It was also stated that due to the severity of nightmares, 
intrusive thoughts, dysfunctional episodes, ambivalence, and 
rage, as well as inability to interact socially, the 
veteran's capacity to function on the job situation was very 
poor.  The author said it was "my belief" that the veteran 
was totally disabled by PTSD and that his GAF score was 35.

At a February 1999 VA psychiatric examination, the veteran 
said he last did criminal law work in 1992, and he described 
his own brush with the law in 1992.  He said that in late 
1998 he was arrested for assaulting his wife, and she 
subsequently left him.  He said he had been twice divorced 
and attributed his marital difficulties to his PTSD.  He 
complained of combat-related nightmares, insomnia, intrusive 
thoughts, and flashbacks.  He complained of memory loss 
evidenced by becoming lost while driving.  He complained of 
hypervigilance evidenced by the need to investigate 
unexplained sounds heard in his home.  He said he was 
uncomfortable around others and isolated himself.  He 
complained of an exaggerated startle response that caused him 
to take cover when startled by loud noises.  He described 
feelings of a foreshortened future and felt that his life had 
been cut short.  He complained of anger, lack of impulse 
control, said he had "gone off on" others, said he had been 
in many fights, and said he assaulted his wife in 1998.  He 
said rainy weather and the sound of helicopters triggered 
recollections of Vietnam, and when he saw forests he thought 
of setting up or avoiding ambushes.  He said he avoided 
television programs and movies about Vietnam.

On examination, the veteran was alert and oriented, pleasant 
and cooperative, appropriately attired, and exhibited good 
grooming and hygiene.  Speech was clear and of normal rate 
and volume.  There was no evidence of delusions or a formal 
thought disorder.  He reported homicidal thoughts and denied 
hallucinations.  He seemed to have difficulty with memory and 
concentration.  He described his mood as depressed, anxious, 
irritable, and angry, and he said he would frequently go into 
a rage.  His affect appeared restricted.  There was no 
evidence of psychomotor agitation or retardation.  The 
diagnosis was chronic severe PTSD, and the GAF score was 30.  
The examiner said the GAF score was based on continuing 
symptoms of severe PTSD as well as severe limitations of 
social and occupational functioning.  It was also noted there 
was a danger to self and especially others, particularly in 
light of a history of assaults and arrest.

At a May 1999 VA examination for service-connected 
postoperative prostate cancer, the veteran reported he 
continued to work as a lawyer for the state.

In a July 1999 decision, the RO increased the PTSD rating to 
70 percent.

From October to November 1999, the veteran was admitted to a 
VA hospital for participation in a PTSD Residential 
Rehabilitation Program.  The veteran had complaints of 
increased PTSD symptomatology and difficulty adjusting to the 
sequelae of prostate surgery he had a year earlier.  Upon 
admission, the veteran requested an abbreviated treatment 
program so he could return to work as soon as possible.  He 
participated actively and appropriately in all aspects of the 
treatment program, including individual and group therapy.  
At the time of hospital discharge there was a moderate level 
of depression.  Anxiety, anger, nightmares, sleep 
disturbance, and social isolation were all reduced.  It was 
noted the veteran worked hard in the program and made good 
progress, but his PTSD symptoms remained chronic and 
continued to interfere with his ability to work and maintain 
personal relationships.  The discharge diagnoses were PTSD 
and major depression.  It was reported that the GAF score was 
45 on admission and 49 on discharge.  [The RO subsequently 
granted a temporary total hospitalization rating under 
38 C.F.R. § 4.29 based on this hospitalization for PTSD.]

Analysis

The veteran claims that the current 70 percent rating for 
PTSD should be increased to 100 percent.  The file shows that 
the RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.   
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994)

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised. 
Under 38 C.F.R. § 4.132, Code 9411 (effective prior to 
November 7, 1996), PTSD is rated 70 percent when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment. See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating are each independent bases for granting a 100 
percent rating).

On November 7, 1996, the rating criteria for mental disorders 
were revised and are now found in 38 C.F.R. § 4.130, 
including Code 9411 for PTSD. The revised criteria provide 
that a 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

As the veteran's claim for an increased rating was pending 
when the rating criteria changed, either the old or new 
version may apply, whichever is most favorable to him, 
although the new rating criteria may only be applied to the 
period of time after they became effective.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991); VAOPGCPREC 3-2000.

Since the veteran filed his claim for an increased rating for 
PTSD in 1994, he has had multiple VA compensation 
examinations (in 1995, 1996, 1997, and 1999), has received 
ongoing VA outpatent treatment, and has been hospitalized 
three times (in 1996, 1997, and 1999) for the condition.   
The RO increased the PTSD rating from 30 percent to 70 
percent, but the veteran believes it should be further 
increased to 100 percent.

The medical records show the veteran has some impairment from 
alcohol abuse, but such may not be considered in support of 
his claim for a higher compensation rating for service-
connected PTSD.  VAOPGCPREC 7-99, 2-98.  

While the three psychiatric hospitalizations are indicative 
of significant impairment from PTSD, the RO gave a temporary 
total hospitalization rating under 38 C.F.R. § 4.29 for each 
admission, and such compensates the veteran for each period 
of temporary incapacitation.  The focus is on the severity of 
his PTSD outside of these periods.

Under both the old and new criteria for rating PTSD, the 
emphasis is on the extent to which the psychiatric disorder 
interferes with the ability to work.  Social impairment is 
significant only as it affects industrial impairment.  
38 C.F.R. § 4.129 (1996); 38 C.F.R. § 4.126 (1999).  While 
the veteran at times has alleged social isolation, evidence 
indicates to the contrary.  He has maintained social contacts 
through work and family, even if some of those contacts have 
been impaired.  

With regard to occupational impairment, the evidence shows 
the veteran has maintained full-time work as a lawyer for a 
state government throughout the period of his claim for an 
increased rating, taking sick leave when needed.  Some 
clinicians apparently are unaware of this fact, as reflected 
by the dismal GAF scores and other comments in some of the 
medical reports.  It should be noted that an examiner's 
classification of the level of psychiatric impairment, by 
word or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned; the 
rating must be based on all the evidence of record.  
38 C.F.R. § 4.130 (1996); 38 C.F.R. § 4.126 (1999); 
VAOPGCPREC 10-95.  The Board finds the veteran's continued 
gainful employment in a responsible job is compelling 
evidence against a total rating for PTSD under either the old 
or new rating criteria. 

As to the old criteria for a 100 percent rating for PTSD, the 
evidence shows that the veteran does not have virtual 
isolation in the community.  He continues to maintain social 
contacts at work and elsewhere.  There is no evidence of 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost daily activities 
such as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior.  Although some of these symptoms have been present 
on isolated occasions, generally they are not present and the 
veteran is able to function well enough to maintain a 
responsible job.  Moreover, demonstrable inability to obtain 
or retain employment, due to service-connected PTSD, is not 
shown.  Again, the veteran has continued to maintain gainful 
employment.  In sum, none of the alternative tests for a 100 
percent rating under the old criteria are met. 38 C.F.R. § 
4.132, Code 9411 (1996).  The evidence shows no more than 
severe social and industrial impairment from PTSD, as 
required for the current 70 percent rating under the old 
criteria.  Id.

As for the new criteria, the evidence fails to show that the 
veteran has total occupational and social impairment due to 
PTSD, as he is working and maintains some social contacts.  
Moreover, few of the typical symptoms listed for a 100 
percent rating have been present, and most of the time they 
are not present at all.  The requirements for a 100 percent 
rating under the new criteria are not met. 38 C.F.R. § 4.130, 
Code 9411 (1999).  The evidence shows that PTSD produces no 
more than some occupational impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood, due to various symptoms, and such supports 
no more than the current 70 percent rating under the new 
criteria.  Id.  

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 70 percent for 
PTSD.  Thus the benefit-of-the-doubt rule does not apply, and 
the increased rating claim must be denied.  38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for PTSD is denied.




		
	L.W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

